Case 2:18-cv-04740-SJF-ARL Document 25 Filed 04/01/19 Page 1 of 1 PagelD #: 282

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
SGT. JAMESON WARREN,
ORDER
Plaintiff, CV 18-4740 (JFB) (ARL)
-against-
CASTELLA IMPORTS, et al.,
Defendants.
x

 

LINDSAY, Magistrate Judge:

Before the Court is the plaintiff's motion seeking to compel the defendants to produce
responses to his documents demands, which were deemed to have been served as of the date of
the initial conference on January 30, 2019. The plaintiff also seeks sanctions for the defendants’
failure to do so. That motion is denied. Although the defendants acknowledge that their
responses to the demands were due on March 1, 2019, the defendants contend that their response
was delayed by 24 days due to the extensive number of documents sought by the plaintiff.
Nonetheless, the Court has reviewed the responses annexed to the defendants’ opposition letter
and it certainly appears the defendants have now responded. Accordingly, the motion is denied
as moot.

 

Dated: Central Islip, New York SO ORDERED:
April 1, 2019
Is/
ARLENE ROSARIO LINDSAY

United States Magistrate Judge
